Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 17, 2018

The Court of Appeals hereby passes the following order:

A18A1795. ROYLEE SMITH v. JOHN T. WILCHER, SHERIFF.

      In this civil action, the plaintiff Roylee Smith filed a motion for default
judgment. The trial court denied the motion, and Smith filed this appeal. However,
because this action remains pending below, Smith was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the trial court’s order. See OCGA § 5-6-34 (b);
Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Smith’s failure to do
so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/17/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.